***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. JASMIN I. LUNA
                 (AC 43097)
                     Cradle, Alexander and Lavine, Js.

                                   Syllabus

Convicted of the crimes of misconduct with a motor vehicle and assault in
     the third degree, the defendant appealed to this court, claiming, inter
     alia, that the trial court improperly precluded her from introducing into
     evidence certain medical records of T, who died after the motorcycle
     he was operating collided with the defendant’s vehicle. The defendant
     had initiated a left turn into a parking lot, without signaling and while
     speaking on a cell phone, when she turned her vehicle into the path of
     the oncoming motorcycle before running over the motorcycle and both
     T and his passenger, who suffered serious injuries. The defendant gave
     a sworn statement to the police at the accident scene that she had not
     been on her cell phone at the time of the crash and later mailed to them
     a second sworn statement, written with the assistance of her counsel,
     in which she stated, inter alia, that no cars were in the other lane of
     travel when she turned into the parking lot and that she neither made
     nor received any phone calls within twenty minutes before the colli-
     sion. Held:
1. The defendant could not prevail on her claim that the evidence was
     insufficient for the jury to determine that she acted with criminal negli-
     gence, as required for a conviction of both misconduct with a motor
     vehicle and assault in the third degree; there was sufficient evidence
     pursuant to which the jury could have found, beyond a reasonable doubt,
     that the defendant exhibited a failure to perceive a substantial and
     unjustifiable risk that the manner in which she drove her vehicle would
     cause T’s death when, in a gross deviation from the standard of care a
     reasonable person would observe in her situation, she did not wait for
     the motorcycle to pass but, believing that it was not traveling that fast,
     turned left into its path and drove over the motorcycle and its passengers.
2. The trial court did not abuse its discretion or violate the defendant’s
     constitutional right to present a defense when it precluded her from
     introducing into evidence a toxicology report that showed that T had
     five substances in his system twelve hours after the collision:
    a. The defendant’s unpreserved evidentiary claim that the report was
    admissible as a business record was not reviewable: nothing in the record
    indicated that the defendant ever alerted the trial court that she was
    making such a claim, and, even if her claim had been preserved for
    appellate review, it failed, as the court precluded the report on the ground
    that the defendant did not establish its relevance, the defendant did not
    provide any testimony concerning the effects the substances may have
    had on T’s ability to operate the motorcycle, which was not a matter of
    common knowledge of the jurors, the report merely listed the substances
    without an explanation as to the notation of abnormal for those with a
    positive value, and there was no way to know from the report the amount
    of any substance in T’s body, when he ingested it or whether it was part
    of his medical treatment; moreover, admission of the report into evidence
    would have been prejudicial and likely confused the jury, which would
    have had to speculate regarding the substances and their effects, if any,
    on T’s ability to operate the motorcycle, and the string of inferences the
    defendant sought to establish by admission of the report was too tenuous.
    b. Because the trial court did not abuse its discretion in determining
    that the toxicology report was not relevant and, thus, not admissible, the
    defendant’s unpreserved constitutional claim that the court’s evidentiary
    ruling deprived her of her right to present a defense was unavailing.
3. The defendant could not prevail on her unpreserved claim that the admis-
     sion into evidence of T’s death certificate violated her sixth amendment
     right to confrontation because the death certificate contained testimo-
     nial hearsay; defense counsel waived any objection on confrontation
     clause grounds by stating that he had no objection when the document
     was marked for identification and objecting when it was offered as a full
     exhibit only on the ground that it was more prejudicial than probative.
4. The defendant’s unpreserved claim that the trial court violated her consti-
    tutional right to conflict free representation was unavailing: the record
    was inadequate to review the defendant’s assertion that the court failed
    to inquire, sua sponte, into a conflict of interest that defense counsel
    created when he provided the prosecutor with the defendant’s second
    statement to the police, which made counsel into a potential witness
    who was unable to object to the admission of the statement into evidence
    or to argue that he was responsible for it without admitting to his
    mistake; moreover, there was nothing in the record to indicate that the
    court reasonably should have known of a conflict, as the statement
    contained nothing signaling a conflict of interest but, rather, simply
    provided a description of the incident at issue, and there was never a
    mention of any purported conflict of interest by any party involved;
    furthermore, as it was not clear from the record that any conflict of
    interest existed, the court was correct to rely on defense counsel’s lack
    of an objection and silence as to any conflict of interest in determining
    that there was no need to inquire.
          Argued April 6—officially released September 28, 2021

                            Procedural History

   Information, in the first case, charging the defendant
with the violations of operating a motor vehicle on a
highway with a hand-held telephone or mobile elec-
tronic device and operating a motor vehicle without
minimum insurance, and with the infraction of making
an improper turn, and substitute information, in the
second case, charging the defendant with the crimes
of misconduct with a motor vehicle and assault in the
third degree, brought to the Superior Court in the judi-
cial district of New Haven at Meriden, geographical
area number seventeen, where the defendant was pre-
sented to the court, K. Murphy, J., in the first case, on
a plea of guilty to operating a motor vehicle without
minimum insurance; thereafter, the second case was
tried to the jury; verdict of guilty; subsequently, the
charges of operating a motor vehicle on a highway with
a hand-held telephone or mobile electronic device and
making an improper turn were tried to the court; judg-
ments of guilty in accordance with the plea, verdict
and finding, from which the defendant appealed to this
court. Affirmed.
  Laila M. G. Haswell, senior assistant public defender,
for the appellant (defendant).
   Kathryn W. Bare, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Roger Dobris, former senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   LAVINE, J. The defendant, Jasmin I. Luna, appeals
from the judgment of conviction, rendered after a jury
trial, of misconduct with a motor vehicle in violation
of General Statutes § 53a-57 and assault in the third
degree in violation of General Statutes § 53a-61 (a) (3)
in connection with a motor vehicle accident in which
the defendant’s vehicle collided with a motorcycle.1 On
appeal, the defendant claims that (1) the evidence
adduced at trial was insufficient to support her convic-
tion, (2) the trial court abused its discretion and violated
her sixth amendment right to present a defense by
improperly precluding her from introducing into evi-
dence portions of the medical records of the operator
of the motorcycle, Kevin Tardiff, (3) the court erred in
admitting into evidence Tardiff’s death certificate and,
in doing so, violated her sixth amendment right to con-
frontation because the document contained testimonial
hearsay, and (4) the court violated her sixth amendment
right to conflict free representation when it failed to
inquire into the actual conflict of interest created by
defense counsel when he provided the state with evi-
dence harmful to the defendant. We are unpersuaded
by each of the defendant’s claims and affirm the judg-
ment of the trial court.
    The jury reasonably could have found the following
facts. On May 20, 2017, at approximately 4:30 p.m.,
the defendant was driving her vehicle in a southbound
direction on Old Colony Road in Meriden to attend a
baby shower at the Meriden Turner Society (hall). As
the defendant was approaching the parking lot of the
hall, she noticed her mother waving for her to turn into
the parking lot. At the same time, the defendant noticed
a motorcycle driven by Tardiff traveling in a northbound
direction on Old Colony Road. The motorcycle was
traveling in the center of the lane at the speed limit,
neither veering nor swerving. The defendant was hold-
ing a cell phone in her right hand and speaking into it.
The defendant admitted to one of the police officers at
the scene that she was using her cell phone for its global
positioning system (GPS) function. She looked to the
hall on her left, moved her left hand as if to wave to her
mother, and initiated a left turn of the vehicle without
signaling. The motorcycle, traveling in the opposite
direction, skidded for thirty-seven feet before Tardiff
‘‘laid the bike down,’’ deliberately dropping the motor-
cycle to the ground, where it bounced and scraped
along the pavement for thirty more feet before striking
the defendant’s vehicle. The defendant’s vehicle drove
over the motorcycle, Tardiff and his passenger, Kathryn
Caponigro, before coming to a stop ‘‘almost all the way
into’’ the parking lot.
  Emergency personnel soon arrived to treat the motor-
cycle operator and his passenger. Tardiff and Caponigro
were transported to MidState Medical Center in Meri-
den and later taken via Life Star helicopter to Hartford
Hospital. Tardiff died of his injuries approximately two
weeks later. Caponigro remained in the hospital for
three months, and her injuries seriously affected her
walking, speech, and vision.
   At the scene of the accident, the defendant gave a
statement to Garrett Ficara, an officer with the Meriden
Police Department, in which she stated that she had
not been on her cell phone at the time of the crash.
She also told Lieutenant Thomas J. Cossette, Sr., of the
Meriden Police Department that she had been using
the GPS capability of her cell phone while driving. An
eyewitness who was driving a vehicle directly behind
the defendant prior to the crash, Elizabeth Gonzalez-
Asik, saw the defendant holding her cell phone, in her
right hand, up to her ear and talking into the phone.
   Additionally, at the scene, the defendant told Lieuten-
ant Cossette that she saw the motorcycle but did not
think that it was coming ‘‘that fast.’’ In her written
statement, taken by Officer Ficara at the accident scene,
the defendant stated that she saw the motorcycle, trav-
eling northbound on Old Colony Road, come over the
hillcrest. From behind the defendant’s car, Gonzalez-
Asik saw the motorcycle coming and thought to herself
that the defendant was going to hit the motorcycle
because she ‘‘knew [that the defendant] didn’t see
them.’’
   Following a jury trial, the defendant was convicted
of misconduct with a motor vehicle and assault in the
third degree. She was sentenced to a total effective
term of six years of incarceration, execution suspended
after three years, followed by three years of probation.
This appeal followed.
                             I
  The defendant first claims that the state presented
insufficient evidence to support her conviction of mis-
conduct with a motor vehicle and assault in the third
degree. Specifically, she argues that the state did not
present sufficient evidence regarding the element of
criminal negligence as to both offenses. We disagree.
  We first set forth our standard of review. ‘‘It is well
known that a defendant who asserts an insufficiency
of the evidence claim bears an arduous burden. . . .
When reviewing a claim of insufficient evidence, an
appellate court applies a two part test. . . . We first
review the evidence presented at trial, construing it in
the light most favorable to sustaining the verdict. . . .
[Second, we] . . . determine whether the jury could
have reasonably concluded, upon the facts established
and the inferences reasonably drawn therefrom, that
the cumulative effect of the evidence established guilt
beyond a reasonable doubt. . . . In this process of
review, it does not diminish the probative force of the
evidence that it consists, in whole or in part, of evidence
that is circumstantial rather than direct. . . . The issue
is whether the cumulative effect of the evidence was
sufficient to justify the verdict of guilty beyond a reason-
able doubt. . . .
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . . An appellate court
defers to the jury’s assessment of the credibility of
witnesses on the basis of [its] firsthand observation of
their conduct.’’ (Citations omitted; internal quotation
marks omitted.) State v. Thorne, 204 Conn. App. 249,
256–57, 253 A.3d 1021, cert. denied, 336 Conn. 953, 251
A.3d 993 (2021).
   Misconduct with a motor vehicle and assault in the
third degree both contain the element of criminal negli-
gence. Section 53a-57 (a) provides: ‘‘A person is guilty
of misconduct with a motor vehicle when, with criminal
negligence in the operation of a motor vehicle, he
causes the death of another person.’’ Similarly, ‘‘[a]
person is guilty of assault in the third degree when . . .
(3) with criminal negligence, he causes physical injury
to another person by means of a . . . dangerous instru-
ment . . . .’’ General Statutes § 53a-61 (a).
   General Statutes § 53a-3 (14) defines criminal negli-
gence as the failure ‘‘to perceive a substantial and unjus-
tifiable risk that such result will occur or that such
circumstance exists. The risk must be of such nature
and degree that the failure to perceive it constitutes a
gross deviation from the standard of care that a reason-
able person would observe in the situation . . . .’’
Accordingly, ‘‘[u]nder § 53a-57, the state was required to
prove that the defendant was operating a motor vehicle,
that [s]he caused the death of another person, and that
[s]he failed to perceive a substantial and unjustifiable
risk that the manner in which [s]he operated [her] vehi-
cle would cause that death. The failure to perceive that
risk must constitute a gross deviation from the standard
of care that a reasonable person would observe in the
situation.’’ (Emphasis omitted; internal quotation marks
omitted.) State v. Daniels, 191 Conn. App. 33, 50, 213
A.3d 517, cert. dismissed, 333 Conn. 918, 217 A.3d 635
(2019), and cert. granted, 333 Conn. 918, 216 A.3d
651 (2019).
  The defendant argues that the evidence was insuffi-
cient for a reasonable jury to determine that she acted
with criminal negligence, as required for a conviction
of both offenses. She contends that ‘‘[t]he events of this
case occur every day. Everyone who drives knows the
feeling of being slightly distracted by problems, conver-
sations with passengers, and trying to get to a destina-
tion. . . . [The defendant] suffered a momentary lapse
in judgment when she was trying to make a left turn
into a place she was not familiar with. She was not
criminally negligent . . . .’’ (Citation omitted.)
   In the present case, the evidence was sufficient to
support the jury’s conclusion that the defendant failed
to perceive a substantial and unjustifiable risk while
operating a motor vehicle. The defendant, as an opera-
tor of a motor vehicle, was ‘‘under a duty to exercise
reasonable care . . . and to keep a reasonable lookout
for persons or traffic that . . . she [was] likely to
encounter.’’ (Citation omitted.) State v. Carter, 64 Conn.
App. 631, 642, 781 A.2d 376, cert. denied, 258 Conn. 914,
782 A.2d 1247 (2001). In a gross deviation from the
standard of care that a reasonable person would
observe in the situation, the defendant, while using her
cell phone to attempt to locate her destination, and
perhaps while talking on the phone, saw a motorcycle
traveling in the opposite direction but did not believe
that it was traveling ‘‘that fast’’ and did not wait for it
to pass. Rather, without using her turn signal, she turned
left into the path of the motorcycle. Despite Tardiff’s
placing his motorcycle on the ground, where it contin-
ued to slide, the defendant continued to drive over the
motorcycle and its passengers before stopping in the
parking lot of the hall. The defendant’s lack of attention
while attempting to locate and enter the parking lot
exemplifies a failure to ‘‘perceive a substantial and
unjustifiable risk that the manner in which [s]he oper-
ated [her] vehicle would cause that death.’’ (Emphasis
omitted; internal quotation marks omitted.) State v.
Daniels, supra, 191 Conn. App. 50.
   Similarly, in State v. Carter, supra, 64 Conn. App.
633, the defendant was convicted of misconduct with
a motor vehicle for losing visual focus on the road,
veering out of his travel lane and killing a motorist
standing by a disabled vehicle. On appeal, the defendant
claimed that the evidence was insufficient to establish
criminal negligence. Id., 636. This court determined that
‘‘[w]hether the defendant had been working on some-
thing under the dash or had fallen asleep is of little
consequence to our analysis. The [trial] court had
before it circumstantial evidence as to what caused the
defendant to operate his vehicle while bent over and in
an erratic manner. The court was free to draw whatever
inferences from the evidence or facts established by
the evidence it [deemed] to be reasonable and logical.’’
(Internal quotation marks omitted.) Id., 640.
   Like the motorist in Carter who lost focus on the
road, the defendant in the present case was too dis-
tracted to perceive the risk created by the manner in
which she was operating her vehicle. See id., 636. On
the basis of the evidence presented at trial, the jury
reasonably could have concluded that the defendant’s
actions in utilizing her cell phone, turning in front of
the motorcycle, and, ultimately, running over the motor-
cycle and both its operator and passenger, exhibited a
failure to ‘‘perceive a substantial and unjustifiable risk
that the manner in which [s]he operated [her] vehicle
would cause that death.’’ (Emphasis omitted; internal
quotation marks omitted.) State v. Daniels, supra, 191
Conn. App. 50. Consequently, on the basis of our review
of the record, we conclude that there was sufficient
evidence pursuant to which the jury reasonably could
have found beyond a reasonable doubt that the defen-
dant, acting with criminal negligence, caused both the
death of one person and physical injury to another by
means of a dangerous instrument.2
                             II
   The defendant next claims that the trial court improp-
erly precluded her from introducing into evidence por-
tions of Tardiff’s medical records. Specifically, on the
first day of evidence she sought to introduce, inter alia,
portions of a toxicology report (report) showing that
Tardiff ‘‘had five illicit substances in his system’’ at the
time of the accident. According to the report, a sample
of Tardiff’s urine was taken on May 21, 2017, at 4:46
a.m., and was screened for a number of substances.3
The report does not list any amounts of the substances
but merely provides a list of substances with either a
positive or a negative value. The substances with a
positive value have a notation of ‘‘abnormal.’’ The report
shows that Tardiff’s urine tested positive for Oxyco-
done, amphetamine, benzodiazepine, cannabinoid, and
opiate. The defendant has raised both an evidentiary
claim and a constitutional claim regarding the trial
court’s exclusion of Tardiff’s medical records. We
address each in turn.
                             A
   The defendant first claims that the court abused its
discretion in declining to admit into evidence Tardiff’s
medical records. Specifically, she claims that the
records were admissible as business records. The
defendant acknowledges that she did not say the words
‘‘business record exception’’ at trial but, nevertheless,
alleges that her claim regarding the business record
exception to the hearsay rule; see Conn. Code Evid.
§ 8-4; was functionally preserved because ‘‘she did sub-
poena the medical records, along with someone who
could attest to the business record exception require-
ments.’’ The state claims that the medical records con-
tain hearsay and that the defendant raised her claim
regarding the business record exception to the hearsay
rule for the first time on appeal. Moreover, the state
claims that, even if the defendant did preserve this
claim, the preclusion of the medical records was proper
because she failed to provide an adequate foundation
for their admission under the business record exception
and because she failed to establish their relevance to
any disputed issues at trial. We agree with the state.
   The following additional facts are relevant to our
resolution of this claim. Defense counsel sought to
admit Tardiff’s medical records on the ground that Lieu-
tenant Cossette had ‘‘testified about brain response.
. . . [H]e received the medical reports and reviewed
them; they are part of the investigation. . . . [H]is
report says there were no drugs involved. And yet, he
had a toxicology report from the hospital that said that
there were five illegal substances.’’ The court inquired
whether defense counsel would introduce evidence that
there were illicit substances in Tardiff’s system ‘‘at the
time of . . . the accident?’’ Defense counsel answered
affirmatively, and the court stated: ‘‘I am not guarantee-
ing that [the investigating officer] can authenticate
those documents. . . . You should be prepared to call
a witness who can authenticate those documents.’’
  The following day, defense counsel informed the
court that he had subpoenaed the custodian of the medi-
cal records at Hartford Hospital to appear with the
pertinent medical records. The following colloquy took
place between the court and defense counsel:
  ‘‘The Court: . . . Are you intending to call someone
to interpret any of the documents that [you] subpoe-
naed?
  ‘‘[Defense Counsel]: No. Just to show . . . the toxi-
cology report—
  ‘‘The Court: Well, how is someone going to be able
to—how is the jury going to be able to interpret that?
  ‘‘[Defense Counsel]: Well—
  ‘‘The Court: I don’t know what’s in the toxicology
report. I’m just asking you how—how are you going to
be able to interpret whatever substances, if any, are
in—in . . . Tardiff’s system? . . . [I]f you are going
to introduce evidence of some type of substances in
someone’s system, how is the jury going to know what
the impact, if any, of those substances are on that per-
son?
  ‘‘[Defense Counsel]: Well, under these circumstances,
they would know the substances were there. They can
apply common sense—
  ‘‘The Court: But, again, how would they know what
the impact is? Suppose he had nicotine in his system;
what is the impact of that? Suppose he had aspirin in
his system; what is the impact of that? Suppose he had
cocaine in his system; what is the impact of that?
   ‘‘It doesn’t—I don’t know how those—the introduc-
tion of the toxicology report is going to be relevant to
the jury’s consideration all by itself.
   ‘‘[Defense Counsel]: Well, I’m not going to ask some-
one who only delivers the paperwork, and authenticates
it, to interpret it.
  ‘‘The Court: Well, then how would it be relevant to
this case?
  ‘‘[Defense Counsel]: Well, I think—
   ‘‘The Court: If the jury doesn’t know anything about
the impact of—any of those substances—I’ve given a
list of three—but, any substances are found, how is the
jury going to be able to interpret how that impacts on
the human body, on the length that it stays in the system.
How are [the jurors] going to be able to interpret that?
  ‘‘[Defense Counsel]: Well, I’m certain that the state
will argue that.
   ‘‘The Court: No. That’s not a question of the state.
It’s a question of relevancy.’’
   The court further stated to defense counsel: ‘‘Coun-
sel, you’re going to have to make an indication of what-
ever is about to be introduced tomorrow, if that when
we continue the case to, is relevant in this case. You
have not made that—you have not shown that yet. There
is an objection by the state.
  ‘‘Essentially, right now, you’re asking for a continu-
ance in order to allow for those documents to be pro-
vided. I guess what I’m saying is, just introducing the
documents, alone, is not sufficient to make them rele-
vant in this case. It may be they are relevant. I don’t
know. But you haven’t made a case yet that they are
relevant. . . . As far as any other substances, I don’t
know what the other substances are. I also don’t know
when they were administered [or] [w]hether they were
the result of medical intervention. I don’t know any
of that. So, again, you haven’t shown that those—the
introduction is relevant.’’
   The court also asked defense counsel whether the
records indicate ‘‘the date of extraction, or the date
that the sample was taken.’’ Defense counsel replied
that the records indicate that the sample was taken
within eighteen hours of Tardiff being admitted to the
hospital. The court then asked that the medical records
be marked as a court exhibit ‘‘so that [it could] examine
[the records] in order to rule on the motion regarding
[their] admissibility . . . [and] [s]o that [it could]
understand . . . how, if at all, [the records were] rele-
vant here.’’
  The next day, when defense counsel did not call any
witnesses to testify regarding the medical records, the
court stated: ‘‘Alright. Well, based on what you’ve pro-
vided to me today . . . I can’t—you haven’t identified
any witnesses. You haven’t provided any additional
information. . . .
  ‘‘In regard to the urine screens . . . there are a num-
ber of problems with introducing the urine screens the
way they are, without any further explanation. One,
based on my knowledge, and it’s a limited knowledge,
urine does not test—is not as specific as blood, to test
what is in a person’s system at the time of the test. And
I don’t know that one can extrapolate backward, the
date of the test, in this case, that you’re seeking to
introduce, is [May 21] . . . at 4:46 a.m., which is
approximately twelve hours after . . . the accident.
And . . . it’s not clear what those substances, in his
urine, how they impacted . . . whether they were
affecting him, at all? What the nature of the effect was?
. . . I have no idea what the impact of those substances
[was] at the time of the accident.
   ‘‘I don’t know what the impact of medical intervention
was. Whether some, or all, of these substances might
have been provided in the course of medical interven-
tion. There [were] twelve hours that had passed—ten to
twelve hours—from the time that medical intervention
began. There are a number of different types of drugs.
I don’t know . . . the impact of those different types
of drugs. Even assuming that you could show that they
would have been in his system, in his blood system,
going through his brain, and his heart, and his body, at
the time, even if you could show that they were some-
how in his system, at the time, I don’t know . . . the
impact of those [substances].’’ The court, thus, sus-
tained the state’s objection to the admission of the
medical records.
   In light of our review of the transcripts of the proceed-
ings concerning the court’s decision declining to admit
Tardiff’s medical records, the defendant’s claim that the
medical records were admissible as business records
is problematic for a couple of reasons. First, there is
nothing in the transcripts indicating that defense coun-
sel ever alerted the trial court that he was making such
a claim. ‘‘To admit evidence under the business record
exception to the hearsay rule, a trial court judge must
first find that the record satisfies each of the three
conditions set forth in [General Statutes] § 52-180. The
court must determine, before concluding that it is
admissible, that the record was made in the regular
course of business, that it was the regular course of
such business to make such a record, and that it was
made at the time of the act described in the report, or
within a reasonable time thereafter. . . . To qualify a
document as a business record, the party offering the
evidence must present a witness who testifies that these
three requirements have been met.’’ (Internal quotation
marks omitted.) HSBC Bank USA, National Assn. v.
Gilbert, 200 Conn. App. 335, 349, 238 A.3d 784 (2020).
  Although defense counsel did subpoena the custo-
dian of the medical records at Hartford Hospital to
appear with the pertinent medical records, he never
presented a witness to testify regarding the medical
records to establish a foundation for the documents to
be admissible as business records. On the basis of the
record, we conclude that the defendant did not preserve
her evidentiary claim that Tardiff’s medical records
were admissible as business records. Accordingly, the
claim is not reviewable. See State v. Fernando V., 331
Conn. 201, 212, 202 A.3d 350 (2019) (‘‘[a]ssigning error
to a court’s evidentiary rulings on the basis of objections
never raised at trial unfairly subjects the court and the
opposing party to trial by ambush’’ (internal quotation
marks omitted)).
   Second, even if we assume that the defendant’s evi-
dentiary claim regarding the court’s preclusion of the
medical records was preserved, the defendant’s claim,
nevertheless, fails. ‘‘Once [the criteria of § 52-180] have
been met by the party seeking to introduce the record
. . . it does not necessarily follow that the record itself
is generally admissible, nor does it mean that everything
in it is required to be admitted into evidence. . . . For
example, the information contained in the record must
be relevant to the issues being tried.’’ (Internal quota-
tion marks omitted.) State v. William C., 267 Conn.
686, 704, 841 A.2d 1144 (2004); see also Edward M. v.
Commissioner of Correction, 186 Conn. App. 754, 762,
201 A.3d 492 (2018) (‘‘[i]t is axiomatic that, in order to
be admissible, evidence must be relevant to an issue
in the case in which it is offered’’ (internal quotation
marks omitted)). In the present case, the trial court
excluded the proffered medical records on the ground
that the defendant had failed to establish their rele-
vance, and we agree with that conclusion.
  ‘‘It is well established that [t]he trial court has broad
discretion in ruling on the admissibility [and relevancy]
of evidence. . . . The trial court’s ruling on evidentiary
matters will be overturned only upon a showing of a
clear abuse of the court’s discretion. . . . Relevant evi-
dence is evidence that has a logical tendency to aid
the trier in the determination of an issue.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Barrett, 43 Conn. App. 667, 671, 685 A.2d 677 (1996),
cert. denied, 240 Conn. 923, 692 A.2d 819 (1997). ‘‘As a
basic principle, evidence must be relevant to the defen-
dant’s theory of the case to be admitted. . . . The prof-
fering party bears the burden of establishing the rele-
vance of offered evidence.’’ (Citations omitted; internal
quotation marks omitted.) State v. Clifford P., 124 Conn.
App. 176, 188–89, 3 A.3d 1052, cert. denied, 299 Conn.
911, 10 A.3d 529 (2010). ‘‘[A] defendant, when claiming
that a court’s ruling on relevance and admissibility was
improper, bears the initial burden of demonstrating that
that ruling was an abuse of discretion.’’ State v. Hernan-
dez, 91 Conn. App. 169, 173, 883 A.2d 1, cert. denied,
276 Conn. 912, 886 A.2d 426 (2005).
  In the present case, the trial court stated to defense
counsel numerous times that a witness would be needed
to testify as to the effects, if any, that the substances
listed in the toxicology report may have had on Tardiff’s
system and ability to drive, and that introducing the
medical records, alone, was not sufficient to establish
their relevance. Specifically, the court explained that
it could not discern from the toxicology report, alone,
when Tardiff ingested the substances, how long they
were in his system, the levels of the substances in his
system and the type of impact, if any, on Tardiff, or
whether the substances were in Tardiff’s system as a
result of any medical intervention when he was taken to
the hospital. In fact, the toxicology report from Hartford
Hospital contains a notation that states that Tardiff
tested ‘‘positive for cannabinoid—other substances as
well but got meds when admitted to [MidState Medical
Center].’’ The report also merely provides a list of sub-
stances found in Tardiff’s urine with either a positive
or negative value and does not list any amounts of the
substances.
   In Deegan v. Simmons, 100 Conn. App. 524, 536–39,
918 A.2d 998, cert. denied, 282 Conn. 923, 925 A.2d 1103
(2007), this court addressed a situation similar to the
one in the present case. In Deegan, the plaintiffs claimed
on appeal that the trial court improperly precluded them
from introducing evidence demonstrating that the
defendant Ollie J. Simmons allegedly tested positive for
marijuana at the hospital after a motor vehicle accident
involving the parties. Id., 536. Specifically, ‘‘[i]n the
course of pretrial discovery, it was learned that on the
day of the accident, Simmons was taken by ambulance
to [MidState] Medical Center in Meriden where a test
for a cannabinoid in his system resulted in a finding of
‘abnormal.’ ’’ Id., 537. The court granted a motion in
limine filed by the defendants to exclude the laboratory
report. Id. On appeal, this court affirmed the trial court’s
decision to exclude the report and concluded: ‘‘[T]he
court correctly noted that there was no evidence that
marijuana had been used prior to the accident and no
evidence that Simmons was impaired while driving his
vehicle. Without corroborating evidence, the laboratory
report itself would not explain: (1) how long a canna-
binoid substance stays in a person’s system; (2) the
amount of cannabinoid in Simmons’ system at the time
of the accident; (3) the relationship between canna-
binoid and marijuana; (4) what other products might
cause a positive result for a cannabinoid substance; (5)
whether urine tests could produce a false positive result
and, if so, how often; (6) the possibility for contamina-
tion of the sample; and (7) the chain of custody of any
sample. These are not subject areas within the common
knowledge of the jury and yet each of these factors
has evidentiary significance. Thus, the court correctly
concluded that the laboratory report indicating an
‘abnormal result’ for a cannabinoid screen was inadmis-
sible absent explanatory expert opinion.’’ Id., 538; see
also id. (‘‘[e]xpert testimony is required when the ques-
tion involved goes beyond the field of the ordinary
knowledge and experience of judges or jurors’’ (internal
quotation marks omitted)).
   Likewise, in State v. Hargett, 196 Conn. App. 228,
246–47, 229 A.3d 1047, cert. granted, 335 Conn. 952, 238
A.3d 730 (2020), this court concluded that the trial court
properly excluded a toxicology report showing the pres-
ence of phencyclidine (PCP) in the victim’s body at the
time of death, which report the defendant sought to
have admitted as a business record.4 In that case, the
defendant ‘‘did not disclose an expert to testify or to
explain how people behave or act under the influence
of PCP or how the victim acted or could have acted
under the influence of PCP’’; id., 244; nor did he ‘‘explain
why the presence of PCP in the victim’s body was rele-
vant to self-defense and his intent or otherwise lay a
foundation for the admission of the toxicology report.’’
Id., 246; see also Abreu v. Commissioner of Correction,
172 Conn. App. 567, 581 and n.6, 160 A.3d 1077 (court
properly excluded evidence of victim’s blood alcohol
content from autopsy report to show that victim was
initial aggressor where defendant failed to present any
evidence showing that alcohol caused victim to be more
aggressive or level of victim’s intoxication, or establish-
ing connection between alcohol in victim’s system and
his tendency toward aggression), cert. denied, 326
Conn. 901, 162 A.3d 724 (2017).
   Similarly, in State v. Lawson, 99 Conn. App. 233,
235–36, 913 A.2d 494, cert. denied, 282 Conn. 901, 918
A.2d 888 (2007), the defendant was convicted of various
crimes in connection with an incident in which his truck
collided with a motorcycle driven by the victim, who
died from his injuries. In that case, the defendant sought
to introduce evidence from an autopsy report that the
victim had a trace amount of methadone in his blood
at the time of the accident. Id., 246. The court precluded
the evidence on the ground that ‘‘the effects of a trace
amount of methadone on motor skills or judgment must
be shown by testimony from a qualified expert.’’ Id., 247.
The defendant never presented any testimony regarding
the effect of methadone on the victim’s ability to operate
the motorcycle. Id., 248–49. On appeal, this court
affirmed the judgment of the trial court, concluding that
‘‘the effect of a trace amount of methadone on the victim
would be relevant only if that trace amount affected
the victim’s ability to operate a motorcycle,’’ and that,
because ‘‘the effects of a trace amount of methadone
on driving impairment is not a matter of common knowl-
edge, experience and common sense,’’ expert testimony
was required. Id., 250.
  The circumstances of the present case are similar to
those in Deegan, Hargett and Lawson. In the present
case, notwithstanding the trial court’s repeated state-
ments to defense counsel, the defendant did not provide
any testimony, expert or otherwise, concerning what
effects, if any, the substances in Tardiff’s system may
have had on his ability to operate his motorcycle, which
was not a matter of common knowledge of the jurors.
The report, as in Deegan, merely listed substances with
either a positive or negative value, and those with a
positive value had a notation of ‘‘abnormal,’’ with no
explanation. There was no way to know from the report
alone the amount of any substance found in Tardiff’s
system, when he may have ingested the substance,
whether it was provided to him as part of medical treat-
ment, or whether there was a causal connection
between the substances found in Tardiff’s system and
his ability to operate his motorcycle and avoid the colli-
sion with the plaintiff’s vehicle. See State v. Hargett,
supra, 196 Conn. App. 245 (trial court properly excluded
toxicology report because there was no ‘‘causal rela-
tionship between the evidence of PCP in the victim’s
body and the defendant’s having shot him’’); Deegan v.
Simmons, supra, 100 Conn. App. 539 (laboratory
‘‘report did not indicate that Simmons was under the
influence of marijuana at the time of the accident, and
there was no other evidence adduced at trial that would
support a reasonable belief that Simmons was operating
his vehicle while he was under the influence of any
drug or controlled substance’’). The court, therefore,
properly concluded that the defendant failed to estab-
lish the relevance of the proffered medical records.
   Finally, the defendant’s claim that the jury could have
determined the effects, if any, of the substances in Tar-
diff’s system is unavailing. As this court explained in
Deegan, ‘‘[t]o permit evidence of a laboratory result
indicating an abnormal result for a cannabinoid, with-
out any further explanation of that finding, would be
highly prejudicial to the defendants’’ and ‘‘would likely
have confused’’ the jury. Id. Because the medical
records involved in the present case do not have any
values or amounts of the substances and, instead, indi-
cate either a positive or negative value, with a notation
of ‘‘abnormal’’ for the substances with a positive value,
their admission would have been prejudicial and likely
would have confused the jury, which would have had
to speculate regarding the substances and their effects,
if any, on Tardiff’s ability to operate his motorcycle. See
State v. Hernandez, supra, 91 Conn. App. 173 (‘‘[o]ur
Supreme Court has stated that courts are not required
to admit evidence that is merely speculative’’). Without
the necessary testimony, the string of inferences that
the defendant sought to establish by admission of the
medical records alone was too tenuous. See Masse v.
Perez, 139 Conn. App. 794, 806, 58 A.3d 273 (2012) (‘‘trial
court . . . properly [excluded] evidence where con-
nection between the inference and the fact sought to
be established was so tenuous as to require the [trier of
fact] to engage in sheer speculation’’ (internal quotation
marks omitted)), cert. denied, 308 Conn. 905, 61 A.3d
1098 (2013).
 Accordingly, the trial court’s exclusion of Tardiff’s
medical records was not an abuse of discretion.
                            B
   The defendant next claims, for the first time on
appeal, that the court’s evidentiary ruling that the medi-
cal reports were not relevant violated her right to pres-
ent a defense. She acknowledges that the claim is unpre-
served and seeks review pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015).5 This claim requires little discussion. This court
previously has stated that a ‘‘defendant’s constitutional
right to present a defense does not require the trial
court to forgo completely restraints on the admissibility
of evidence. . . . Generally, an accused must comply
with established rules of procedure and evidence in
exercising his right to present a defense. . . . A defen-
dant, therefore, may introduce only relevant evidence,
and, if the proffered evidence is not relevant, its exclu-
sion is proper and the defendant’s right is not violated.’’
(Internal quotation marks omitted.) State v. Galarza,
97 Conn. App. 444, 464, 906 A.2d 685, cert. denied, 280
Conn. 936, 909 A.2d 962 (2006); see also State v. Cerreta,
260 Conn. 251, 261, 796 A.2d 1176 (2002) (same); State
v. Hargett, supra, 196 Conn. App. 246–47 (court properly
excluded toxicology report where defendant failed to
establish relevance of report, and, because ‘‘court did
not abuse its discretion with respect to its evidentiary
rulings . . . [it] did not violate the defendant’s consti-
tutional right to present a defense’’).
  Because the trial court in the present case court did
not abuse its discretion in determining that the medical
reports were not relevant and, therefore, not admissi-
ble, the defendant’s constitutional claim fails.
                            III
  The defendant next claims that the court erred in
admitting Tardiff’s death certificate and, in doing so,
violated her sixth amendment right to confrontation
because the document contained testimonial hearsay.
We disagree.
   The defendant concedes that this claim is unpre-
served and seeks review pursuant to Golding. See foot-
note 5 of this opinion. With respect to the first two
prongs of Golding, we conclude that the record, which
contains the full transcript of the trial proceedings, is
adequate for our review and the claim is of constitu-
tional magnitude because it implicates the defendant’s
sixth amendment right to confrontation. See State v.
Castro, 200 Conn. App. 450, 456–57, 238 A.3d 813, cert.
denied, 335 Conn. 983, 242 A.3d 105 (2020). Accordingly,
the defendant’s claim is reviewable, and, therefore, we
next address the defendant’s claim under the third
prong of Golding. See id., 457. The state claims that,
claim concerning the admission of the death certificate,
her claim fails under the third prong of Golding. We
agree with the state.
   The following additional facts are relevant to the
court’s analysis of this claim. When Tardiff’s death cer-
tificate was marked for identification, defense counsel
stated that he had ‘‘[n]o objection.’’ Additionally, when
the state offered the death certificate as a full exhibit,
the court asked whether there was any objection, to
which defense counsel responded, ‘‘I’m going to object.
It’s . . . more prejudicial than probative.’’ When asked
by the court if he had any other objection to the evi-
dence, defense counsel answered in the negative.
   ‘‘It is well settled that a criminal defendant may waive
rights guaranteed to him under the constitution.’’ (Inter-
nal quotation marks omitted.) State v. Castro, supra,
200 Conn. App. 457. ‘‘[T]he definition of a valid waiver
of a constitutional right . . . [is] the intentional relin-
quishment or abandonment of a known right.’’ (Internal
quotation marks omitted.) Id., 458. ‘‘When a party con-
sents to or expresses satisfaction with an issue at trial,
claims arising from that issue are deemed waived and
may not be reviewed on appeal. See, e.g., State v. Hol-
ness, 289 Conn. 535, 544–45, 958 A.2d 754 (2008) (hold-
ing that defendant waived [claim under Crawford v.
Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d
177 (2004), that trial court improperly admitted
recording of conversation in violation of confrontation
clause of federal constitution] when counsel agreed to
limiting instruction regarding hearsay statements intro-
duced by state on cross-examination); State v. Fabrica-
tore, [281 Conn. 469, 481, 915 A.2d 872 (2007)] (conclud-
ing defendant waived claim when he not only failed to
object to jury instruction but also expressed satisfaction
with it and argued that it was proper).’’ (Internal quota-
tion marks omitted.) Mozell v. Commissioner of Correc-
tion, 291 Conn. 62, 71–72, 967 A.2d 41 (2009). Addition-
ally, it is well settled that defense counsel may waive
a defendant’s sixth amendment right to confrontation.
See State v. Castro, supra, 457–58 (‘‘[T]he defendant is
deemed bound by the acts of his [or her] lawyer-agent
. . . . Thus, decisions by counsel are generally given
effect as to what arguments to pursue . . . what evi-
dentiary objections to raise . . . and what agreements
to conclude regarding the admission of evidence . . . .
Absent a demonstration of ineffectiveness, counsel’s
word on such matters is the last.’’ (Internal quotation
marks omitted.)).
  In the present case, it is clear from the record that
defense counsel waived any objection on confrontation
clause grounds. The record indicates that defense coun-
sel had ‘‘[n]o objection’’ to the marking of the death
certificate for identification, and when the state offered
the document as a full exhibit, defense counsel objected
only on the ground that the evidence was more prejudi-
cial than probative. Even when asked by the court
whether defense counsel had any other objection to
it, he responded, ‘‘no.’’ These statements by defense
counsel regarding Tardiff’s death certificate are similar
to the statements of defense counsel in State v. Castro,
supra, 200 Conn. App. 462, in which counsel indicated
that he had ‘‘ ‘absolutely no objection’ to the admission
of the ballistics report, or to [a witness] testifying to the
contents of that report . . . .’’ Thus, defense counsel’s
statements ‘‘constituted a valid, express waiver of the
defendant’s sixth amendment confrontation clause
claim.’’ Id. ‘‘[I]n light of the authority already set forth
in our discussion of this claim, the defendant’s claim
fails under the third prong of . . . Golding . . . .’’ Id.
   Because the confrontation clause claim was waived,
the third prong of Golding is not satisfied. ‘‘[A] constitu-
tional claim that has been waived does not satisfy the
third prong of the Golding test because, in such circum-
stances, we simply cannot conclude that injustice [has
been] done to either party . . . or that the alleged con-
stitutional violation . . . exists and . . . deprived the
defendant of a fair trial . . . . To reach a contrary con-
clusion would result in an ambush of the trial court by
permitting the defendant to raise a claim on appeal that
his or her counsel expressly had abandoned in the trial
court.’’ (Internal quotation marks omitted.) Id., 457, cit-
ing State v. Holness, supra, 289 Conn. 543.
   For the foregoing reasons, we conclude that the
defendant cannot prevail on her unpreserved confronta-
tion clause claim.6
                             IV
  The defendant’s last claim is that the court ‘‘violated
[her] right to conflict free representation when it failed
to inquire into the actual conflict of interest [her]
defense attorney created when he provided the state
with evidence that harmed [the defendant].’’ We are not
persuaded by this claim.
  The defendant did not raise any objection to defense
counsel’s representation at trial and requests that her
unpreserved claim be reviewed under Golding. See
footnote 5 of this opinion. The following additional facts
are relevant to our analysis of this claim.
   A few days following the accident, the defendant
sought legal advice from her attorney, who ultimately
represented her during the trial. Following this meeting,
the defendant mailed a second statement, sworn to and
witnessed by counsel, to Lieutenant Cossette at the
Meriden Police Department, and asked that this second
statement be added to the official police file. She pre-
viously had given a sworn statement to Officer Ficara
at the time of the accident. In the second statement,
the defendant indicated that, while she was stopped at
the red light, she sent a ‘‘voice text’’ to her mother. She
also stated that ‘‘there were no cars in the other lane’’
when she turned into the parking lot of the hall. The
defendant stated as well that she neither made nor
received any phone calls ‘‘within [twenty] minutes
before [she] got to the hall.’’
   During direct examination of Lieutenant Cossette, the
state indicated its intention to introduce the defendant’s
second statement, which was written with the assis-
tance of her counsel. Outside the presence of the jury,
the court asked defense counsel if he had any objection
to the second statement coming into evidence, to which
defense counsel responded, ‘‘[n]o, I don’t.’’ The court,
defense counsel and the prosecutor engaged in a
lengthy discussion regarding the statement, its cover
letter from defense counsel, and other statements that
were a part of the mailing. During this discussion, the
court noted multiple times that it was ‘‘going to rely on
both parties, for their own strategic reasons, to decide
. . . what they’re going to have admitted as full exhibits
. . . .’’ Ultimately, defense counsel reiterated that he
had ‘‘no objection’’ to the admission of the second state-
ment, and the court admitted it as a full exhibit. The
other documents contained in the mailing, the cover
letter and a letter regarding the defendant’s insurance
coverage, were marked for identification only.
  The defendant first claims that the following three
actual conflicts existed during the trial, which affected
defense counsel’s representation of her: (1) ‘‘[defense
counsel] could not object to the admission of the [sec-
ond] statement or argue that he was responsible for it
without admitting to his mistake’’; (2) ‘‘[defense coun-
sel’s] involvement in the [second] statement made him
look bad to the jury’’; and (3) ‘‘[defense counsel] made
himself into a potential witness.’’7
  The defendant next argues that the court should have,
sua sponte, conducted a hearing, to determine whether
a conflict of interest existed. The state counters that
the court had no duty independently to inquire and that
the defendant failed to prove that an actual conflict of
interest had an adverse effect on her attorney’s repre-
sentation. This claim fails under the third prong of Gold-
ing because no constitutional violation exists that
deprived the defendant of a fair trial.
   The record is adequate to review this claim regarding
the defendant’s sixth amendment right to counsel,
which is of constitutional magnitude. ‘‘Where a constitu-
tional right to counsel exists, our Sixth Amendment
cases hold that there is a correlative right to representa-
tion that is free from conflicts of interest.’’ (Internal
quotation marks omitted.) State v. Crespo, 246 Conn.
665, 685, 718 A.2d 925 (1998), cert. denied, 525 U.S.
1125, 119 S. Ct. 911, 142 L. Ed. 2d 909 (1999).
  The following legal principals are relevant in
addressing this claim. A ‘‘trial court has a duty to explore
the possibility of a conflict when it is alerted to the
fact that the defendant’s constitutional right to conflict
free counsel is in jeopardy. . . . The purpose of the
court’s inquiry . . . is to determine whether there is
an actual or potential conflict, and, if there is an actual
conflict, to inquire whether the defendant chooses to
waive the conflict or whether the attorney must with-
draw.’’ (Citation omitted; emphasis altered; internal
quotation marks omitted.) State v. Barjon, 186 Conn.
App. 320, 329, 199 A.3d 1119 (2018). ‘‘An actual conflict
of interest is more than a theoretical conflict. . . . A
conflict is merely a potential conflict of interest if the
interests of the defendant may place the attorney under
inconsistent duties at some time in the future.’’ (Empha-
sis omitted; internal quotation marks omitted.) Tilus v.
Commissioner of Correction, 175 Conn. App. 336, 349,
167 A.3d 1136, cert. denied, 327 Conn. 962, 172 A.3d
800 (2017). It is well established that there are two
instances in which a trial court has a duty to inquire
as to the presence of a conflict of interest, namely, ‘‘(1)
when there has been a timely conflict objection at trial
. . . or (2) when the trial court knows or reasonably
should know that a particular conflict exists . . . .’’8
(Internal quotation marks omitted.) State v. Davis,
Conn.      ,    ,     A.3d     (2021).
  The defendant contends that when her ‘‘[second]
statement was admitted [in]to evidence and Cossette
read it out loud, it was immediately obvious that the
statement was damaging to [the defendant’s] case.
When Cossette [mentioned] the state’s theory that [the
defendant] wrote the [second] statement to make her-
self look better, the trial court should have recognized
that [defense counsel] had a conflict of interest. The
court should have held a hearing to determine the extent
of the conflict . . . .’’
   There is nothing in the record to indicate that the
court reasonably should have known of a potential con-
flict. A review of the second statement reveals that it
contained nothing signaling a conflict of interest; rather,
it simply provided a depiction of the incident. Addition-
ally, a review of the record demonstrates that there was
never a mention of any purported conflict of interest
by any party involved. When evaluating whether a con-
flict of interest exists, ‘‘[i]t is firmly established that a
trial court is entitled to rely on the silence of the defen-
dant and his [or her] attorney, even in the absence of
inquiry . . . .’’ (Internal quotation marks omitted.)
State v. Gaines, 257 Conn. 695, 708, 778 A.2d 919 (2001).
   ‘‘A trial judge cannot be expected to be prescient. He
or she cannot, upon the record before the court prior
to trial, evaluate all possible trial strategies and con-
clude that the defendant’s attorney has a conflict that
would preclude him or her from pursuing the ‘best’
strategy. . . . Many attorneys assist clients in making
[statements to police] . . . . This alone, however, does
not create an inherent conflict any more than does the
fact that an attorney represents two defendants in the
same trial. . . . Before the trial court is charged with
a duty to inquire, the evidence of a specific conflict
must be sufficient to alert a reasonable trial judge that
the defendant’s sixth amendment right to effective
assistance of counsel is in jeopardy. The remote possi-
bility that [defense counsel] could have been called as
a witness does not constitute a potential conflict of
which the court reasonably should have been aware.’’
(Citations omitted; footnote omitted.) State v. Crespo,
supra, 246 Conn. 697.
  It was not clear from the record that any conflict of
interest existed, and, thus, the court was correct to rely
on defense counsel’s lack of an objection and silence
as to any conflict of interest in determining that there
was no need to inquire. See State v. Gaines, supra, 257
Conn. 708. We conclude that the defendant has failed
to point to anything in the record that would establish
that the trial court was under a duty to inquire. Accord-
ingly, the defendant’s argument fails under the third
prong of Golding. See State v. Crespo, supra, 246
Conn. 699.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that the defendant, in two, signed statements in the record,
spelled her first name ‘‘Jazmin.’’ We use the spelling that is consistent with
the operative information.
   The defendant also was found guilty by the trial court of the motor vehicle
violation of operating a motor vehicle with a hand-held telephone or mobile
electronic device in violation of General Statutes (Rev. to 2017) § 14-296aa
(b) (1), and of committing the infraction of improper turn in violation of
General Statutes § 14-242. Additionally, the defendant pleaded guilty to hav-
ing committed the infraction of operating a motor vehicle without minimum
insurance in violation of General Statutes § 14-213b. The defendant has not
challenged her conviction of the foregoing violation or infractions on appeal.
   2
     As noted, both offenses of which the defendant was found guilty required
the jury to find that she acted with criminal negligence. See General Statutes
§§ 53a-57 (a) and 53a-61 (a). The jury reasonably could have found that the
defendant caused physical injury to Caponigro by driving her vehicle, a
dangerous instrument, in a manner that was criminally negligent. See General
Statutes §§ 53a-3 (7) and (8), and 53a-61 (a).
   3
     In her appellate brief and at oral argument before this court, the defen-
dant disputed the precise time that the urine sample was collected for
testing. She based her claim on the fact that the report contains a comment
under the Oxycodone screening result that reads: ‘‘[P]erformed at MidState
Medical Center . . . .’’ Relying on that comment, the defendant claims that
the report shows that the urine was collected prior to Tardiff’s being trans-
ported to Hartford Hospital; however, there are no facts in the record to
support a finding that the times presented in the report from Hartford
Hospital are incorrect. This contention serves only to further solidify the
trial court’s comments regarding the need for testimony to illuminate the
relevancy of the report.
   4
     We note that, in Hargett, our Supreme Court granted the defendant’s
petition for certification to appeal as to the following issue: ‘‘Did the Appel-
late Court correctly conclude that the trial court did not abuse its discretion
in excluding as irrelevant evidence that the victim was under the influence
of [PCP] at the time of the murder . . . ?’’ State v. Hargett, 335 Conn. 952,
953, 238 A.3d 730 (2020).
   5
     Pursuant to Golding, we may review an unpreserved constitutional claim
‘‘only if all of the following conditions are met: (1) the record is adequate to
review the alleged claim of error; (2) the claim is of constitutional magnitude
alleging the violation of a fundamental right; (3) the alleged constitutional
violation . . . exists and . . . deprived the defendant of a fair trial; and
(4) if subject to harmless error analysis, the state has failed to demonstrate
harmlessness of the alleged constitutional violation beyond a reasonable
doubt.’’ (Emphasis in original; footnote omitted.) State v. Golding, supra,
213 Conn. 239–40.
   6
     We note that the defendant is not contesting causation or the fact that
Tardiff died of the injuries he sustained in the accident. Therefore, even if
we assume the existence of error, the admission of the death certificate as
a full exhibit was harmless.
   7
     We note that these appear to be claims that counsel’s trial strategy was
flawed, not that a typical conflict of interest existed.
   8
     The first instance is inapplicable, as the present case involves an unpre-
served claim.